Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 9/29/2020 have been entered and fully considered.  Claims 1-4 and 6-9 are amended, claim 5 is canceled, claims 10 and 11 are new, and claims 1-4 and 6-11 are currently pending.
Applicant's amendments with respect to claims 1-4, 6 and 7 have been fully considered, therefore the claims will not be interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant's claims 10 and 11 are newly added, please refer below for detailed claim rejections.
Applicant's arguments with respect to claims 1-4 and 6-11 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb (US 2019/0311452 A1), in view Kim et al. (US 2018/0136655 A1), hereinafter Kim. 

a control device for a vehicle that controls a vehicle configured to provide a ridesharing service by autonomous traveling (Figures 3, 4), the control device for the vehicle comprising one or more processors programmed to: 
acquire first information of a passenger who is supposed to use the ridesharing service (Figure 2 and Paragraph 0036; ride information may be send to the vehicle through the communications network to the vehicle modem.  The key and advertisement ID may also be sent to the vehicle); 
acquire second information of a passenger who has entered the vehicle at a pickup point (Figures 3, 4, Paragraphs 0039 and 0044; responsive to the BLE connection being established, the vehicle 102 and mobile device 152 may use the cryptographic keys to authenticate one other. This may be done by using the keys to establish a secure session or with other known methods of authentication); 
determine whether the vehicle is to depart by comparing the first information with the second information (Figures 3, 4, Paragraphs 0039 and 0044; responsive to the BLE connection being established, the vehicle 102 and mobile device 152 may use the cryptographic keys to authenticate one other. This may be done by using the keys to establish a secure session or with other known methods of authentication); 
determining that the first information does not match the second information (Paragraph 0045; If the authentication fails, at index (X) the BLE transceiver 150 of the vehicle 102 may close the BLUETOOTH connection with the mobile device 152 to prevent any further communication with the unauthenticated mobile device 152. The vehicle 102 may also restart transmission of the advertisement packet in case the failed connection was with an unintended mobile device 152, so that the intended user's mobile device 152 still may be able to connect to the vehicle 102). 
McNabb may not specifically teach prohibit departure of the vehicle based on determining that the first information does not match the second information; give a warning to the passenger who entered the vehicle based on determining that the first information does not match the second information; and remove prohibition of departure of the vehicle based on determining that the first information matches updated second information after the warning.  In an analogous art, Kim teaches prohibit departure of the vehicle based on determining that the first information does not match the second information (Figure 13, Paragraphs 0198 and 0203; output notification information indicating that autonomous driving cannot start; determine whether the passenger who has entered the vehicle is not matched to the subscriber); give a warning to the passenger who entered the vehicle based on determining that the first information does not match the second information (Figure 13, Paragraphs 0198 and 0203; output notification information indicating that autonomous driving cannot start; determine whether the passenger who has entered the vehicle is not matched to the subscriber); and remove prohibition of departure of the vehicle (Figure 13, Paragraphs 0198 and 0206; start autonomous driving when authentication techniques succeeded) based on determining that the first information matches updated second information after the warning (Figure 13, Paragraphs 0198 and 0206; when the matching using the internal image fails or is not available, the autonomous driving vehicle 840 can determine whether the passenger present in the autonomous driving vehicle 840 is matched to the subscriber using another authentication technique. In addition, such authentication techniques may be used in addition or as an alternative to using an image).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb and Kim because autonomous driving vehicle is also configured to only begin autonomous driving when certain autonomous driving conditions are fulfilled by a passenger. This improves safety of the passenger (Kim, Paragraph 0035).

Regarding claim 2, the combination of McNabb and Kim teaches all of the limitations of claim 1, as described above.  Further, McNabb teaches acquire information of the passenger who is supposed to use the ridesharing service (Figure 2 and Paragraph 0036; ride information may be send to the vehicle through the communications network to the vehicle modem.  The key and advertisement ID may also be sent to the vehicle); and acquire information of the passenger who has entered the vehicle (Figures 3, 4, Paragraphs 0039 and 0044; responsive to the BLE connection being established, the vehicle 102 and mobile device 152 may use the cryptographic keys to authenticate one other. This may be done by using the keys to establish a secure session or with other known methods of authentication).
McNabb may not specifically teach acquire identification information of the passenger.  In an analogous art, Kim teaches acquire identification information of the passenger (Figure 13, Paragraph 0204; the autonomous driving vehicle 840 may further include an internal camera imaging the inside of the vehicle and may capture an internal image using the internal camera. Thereafter, the autonomous driving vehicle 840 extracts the passenger from the internal image and determines whether the extracted passenger is matched to the subscriber included in the profile image).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb and Kim because autonomous driving vehicle is also configured to only begin autonomous driving when certain autonomous driving conditions are fulfilled by a passenger. This improves safety of the passenger (Kim, Paragraph 0035).

Regarding claim 6, the combination of McNabb and Kim teaches all of the limitations of claim 1, as described above.  Further, Kim teaches remove prohibition of departure of the vehicle based on a user who has requested use of the ridesharing service having approved of departure of the vehicle (Figures 13 and 16, Paragraphs 0226 and 0227; an approval is input to the second passenger terminal within a predetermined time, the server and/or the vehicle owner commands the autonomous driving vehicle to change a destination and start driving).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling 

Regarding claims 10 and 11, the combination of McNabb and Kim teaches all of the limitations of claims 1 and 9, as described above.  Further, Kim teaches acquire the updated second information based on giving the warning (Figure 13, Paragraphs 0198, 0203 and 0206; when the matching using the internal image fails or is not available, output notification information indicating that autonomous driving cannot start.  The autonomous driving vehicle 840 can determine whether the passenger present in the autonomous driving vehicle 840 is matched to the subscriber using another authentication technique. In addition, such authentication techniques may be used in addition or as an alternative to using an image); compare the first information and the updated second information based on acquiring the updated second information (Figure 13 and Paragraph 0203; determine if the passenger matches the subscriber); and remove prohibition of departure of the vehicle (Figure 13, Paragraphs 0198 and 0206; start autonomous driving when authentication techniques succeeded) based on determining that the first information matches the updated second information after the warning (Figure 13, Paragraphs 0198 and 0206; when the matching using the internal image fails or is not available, the autonomous driving vehicle 840 can determine whether the passenger present in the autonomous driving vehicle 840 is matched to the subscriber using another authentication technique. In addition, such authentication techniques may be used in addition or as an alternative to using an image).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb and Kim because autonomous driving vehicle is also .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Kim, as applied in claim 1 above, further in view of Brombach et al. (US 2019/0367036 A1), hereinafter Brombach. 

Regarding claim 3, the combination of McNabb and Kim teaches all of the limitations of claim 1, as described above.  
The combination of McNabb and Kim may not specifically teach acquire a number of passengers who are supposed to use the ridesharing service; and acquire a number of passengers who have entered the vehicle.  In an analogous art, Brombach teaches acquire a number of passengers who are supposed to use the ridesharing service; and acquire a number of passengers who have entered the vehicle (Paragraph 0051; the processor monitors the number of passengers in the host vehicle 100, whether the number of passengers exceeds a predetermined threshold).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb, Kim and Brombach because it would ensure the intended passenger is aboard the autonomous vehicle to ensure trip safety.

Regarding claim 4, the combination of McNabb and Kim teaches all of the limitations of claim 1, as described above.  
The combination of McNabb and Kim may not specifically teach acquire a number of passengers who are supposed to use the ridesharing service; acquire a number of passengers who have entered the vehicle; prohibit departure of the vehicle based on the number of passengers who have entered the vehicle being greater than the number of passengers who are supposed to use the ridesharing service; and not prohibit departure of the vehicle based on the number of passengers who have entered the vehicle being equal to or smaller than the number of passengers who are supposed to use the ridesharing service.  In an analogous art, Brombach teaches acquire a number of passengers who are supposed to use the ridesharing service; acquire a number of passengers who have entered the vehicle (Paragraph 0051; the processor monitors the number of passengers in the host vehicle 100), prohibit departure of the vehicle based on the number of passengers who have entered the vehicle being greater than the number of passengers who are supposed to use the ridesharing service (Paragraphs 0028 and 0051; when number of occupants in the host vehicle exceeds a predetermined value, the processor may command the communication interface to transmit image to the primary mobile device and await further instruction); and not prohibit departure of the vehicle based on the number of passengers who have entered the vehicle being equal to or smaller than the number of passengers who are supposed to use the ridesharing service (Paragraphs 0028 and 0051; when number of occupants does not exceed threshold, no further instruction is needed, and process continues as normal).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb, Kim and Brombach because it would ensure the intended passenger is aboard the autonomous vehicle to ensure trip safety.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb in view of Kim, as applied in claim 1 above, further in view of Klein et al. (US 2017/0169366 A1), hereinafter Klein. 

Regarding claim 7, the combination of McNabb and Kim teaches all of the limitations of claim 1, as described above.  Further, Kim teaches prohibition of departure of the vehicle (Figure 13 and Paragraph 0198; the autonomous driving vehicle 840 can start autonomous 
The combination of McNabb and Kim may not specifically teach remove prohibition based on a stoppage time of the vehicle at the pickup point having reached a predetermined time.  In an analogous art, Klein teaches remove prohibition based on a stoppage time of the vehicle at the pickup point having reached a predetermined time (Paragraph 0049; an adjustment for the ride sharing vehicle, such as predetermined stop times).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb, Kim and Klein because it would avoid additional delays that could accumulate on its route (Klein, Paragraph 0049).

Regarding claim 8, the combination of McNabb/Kim/Klein teaches all of the limitations of claim 1, as described above.  Further, Klein teaches wherein the predetermined time is set based on a traveling plan for the vehicle (Paragraph 0049; an adjustment for the ride sharing vehicle, such as predetermined stop times).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of McNabb, Kim and Klein because it would avoid additional delays that could accumulate on its route (Klein, Paragraph 0049).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



	/J.G./           Examiner, Art Unit 2647                                                                                                                                                                                             
	/YUWEN PAN/            Supervisory Patent Examiner, Art Unit 2649